Citation Nr: 0215532	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD), will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1976.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1998 rating 
decision by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board is undertaking additional development on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, including PTSD, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the veteran notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  A January 1997 rating decision denied service connection 
for hepatitis C, hearing loss, and a back disorder.

2.  The evidence received since the January 1997 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims of 
service connection for hepatitis C, hearing loss, and a back 
disorder.


CONCLUSIONS OF LAW

1.  A January 1997 rating decision denying entitlement to 
service connection for hepatitis C, hearing loss, and a back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since January 1997 is not new and 
material, and the veteran's claims of service connection for 
hepatitis C, hearing loss, and a back disorder are not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
decisions and correspondence provided by the RO to the 
veteran specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to reopen his service 
connection claim.  By a letter dated in October 2001 (among 
other places) the RO informed the veteran concerning who was 
responsible for obtaining the evidence necessary to 
substantiate his claims.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claims.  Moreover, the claims file appears to contain 
all service medical records as well as VA and private 
treatment records.  The Board thus finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

The veteran's claims of entitlement to service connection for 
hepatitis C, hearing loss, and a back disorder were denied by 
a January 1997 rating decision.  The January 1997 denial of 
the veteran's claims became final, as outlined in 38 U.S.C.A. 
§ 7105, when the veteran did not appeal that decision.  As 
such, the claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The veteran attempted to reopen his claim, and 
the RO denied that request in the October 1998 rating 
decision which gives rise to the present appeal.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

At the time of the January 1997 rating decision, the evidence 
consisted of service medical records and VA examinations and 
treatment records.  The veteran's service medical records are 
negative for any complaints or findings related to hepatitis 
C (or any liver abnormality), hearing loss, or a back 
disorder.

VA treatment records dated in August and September 1996 
reflect that the veteran was diagnosed with hepatitis C.  A 
September 1996 VA examination noted that the veteran suffered 
from back pain, and an October 1996 VA audiological 
examination indicates that the veteran had mild to moderate 
sensory (bilateral) hearing loss.

The January 1997 denial of the veteran's service connection 
claims was based on a finding that there was no evidence of 
the claimed disabilities during service or within one year 
thereafter.

The evidence added to the claims file since January 1997 
includes VA and private medical records essentially 
reflecting treatment for the claimed disabilities on appeal.  
In sum, the additional evidence submitted since the January 
1997 rating decision is not material, in that it does not 
bear directly and substantially upon the specific matter 
under consideration, i.e., it does not show that the veteran 
suffers from hepatitis C, hearing loss, or a back disorder 
that was incurred in or aggravated by his military service.  
The veteran's statements, including his March 2000 RO and 
August 2002 Board hearing testimony, simply reiterate his 
belief that the claimed disabilities on appeal are related to 
his service.  However, as a lay person, he is not competent 
to suggest medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While some of the additional evidence 
submitted since the January 1997 rating decision is arguably 
new since the evidence now clearly shows that the veteran 
suffers from a back disability (arthritis as opposed to a 
finding of only back pain on the September 1996 VA 
examination), the evidence is not material, in that it does 
not link the veteran's arthritis of the spine to his military 
service.

The Board concludes that the evidence submitted subsequent to 
the January 1997 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), in that the evidence 
submitted since January 1997, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  See 38 U.S.C.A. § 5108.  No competent 
evidence has been submitted that links the veteran's claimed 
disabilities to his military service.  Accordingly, the 
veteran's claims to reopen must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claims of entitlement to 
service connection for hepatitis C, hearing loss, and a back 
disorder is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

